Per Curiam.

The plaintiff was liable to the judgment creditor, having attached the vessel, and afterwards having permitted her to be taken out of his custody. The creditor having sued out his execution, and delivered it to an officer, who within thirty days from the judgment demanded the same of the defendants, they are liable, upon their receipt, for the value of the vessel, or so much thereof as shall be sufficient to satisfy the judgment in the suit in which it was attached.
*The taking the judgment debtor on the alias execution, and committing him, has not the effect of discharging this contract. It is no satisfaction of the judgment, and the creditor had a right to try that remedy, without incurring the loss of his claims on the plaintiff arising under the original attachment.

Defendants defaulted. 
(1)


 See 11 Mass. Rep. 317, Lyman vs. Lyman & Al.